Per Curiam.
The defendant assigns as error the refusal of the court below to remand the case to the Recorder’s Court of Craven County, contending that the provisions of Chapter 115 of the Public Laws of 1929, which provide that when a jury trial is demanded in the Recorder’s Court of Craven County the case shall be transferred for trial in the Superior Court of Craven County and the defendant required to give bond for his appearance at the next term of the Superior Court, are unconstitutional.
We upheld similar legislation relating to the Recorder’s Court of Washington County, in the case of S. v. Norman, 237 N.C. 205, 74 S.E. 2d 602, and to the Recorder’s Court of Edgecombe County, in the case of S. v. Owens, 243 N.C. 673, 91 S.E. 2d 900. The defendant’s assignment of error to the ruling of the court below is without merit.
The additional exceptions and assignments of error, in our opinion, present no prejudicial error that would justify a disturbance of the verdict and judgment of the court below.
No error.
Johnson, J., not sitting.